Name: 91/274/EEC: Commission Decision of 21 May 1991 concerning a list of Community legislation referred to in Article 10 of Council Directive 90/220/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  health;  European Union law;  deterioration of the environment;  technology and technical regulations
 Date Published: 1991-05-30

 Avis juridique important|31991D027491/274/EEC: Commission Decision of 21 May 1991 concerning a list of Community legislation referred to in Article 10 of Council Directive 90/220/EEC Official Journal L 135 , 30/05/1991 P. 0056 - 0056 Finnish special edition: Chapter 15 Volume 10 P. 0106 Swedish special edition: Chapter 15 Volume 10 P. 0106 COMMISSION DECISION of 21 May 1991 concerning a list of Community legislation referred to in Article 10 of Council Directive 90/220/EEC (91/274/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms (1), and in particular Article 10 thereof, Whereas the Commission is required to establish, before the end of April 1991, a list of Community legislation which provides for a specific environmental risk assessment, similar to that laid down in Directive 90/220/EEC as regards products; Whereas the Commission has examined the Community legislation in force and has not identified any such legislation; Whereas this list will be re-examined periodically and, as necessary, revised; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of Member States representatives in accordance with the procedure laid down in Article 21 of Directive 90/220/EEC, HAS ADOPTED THIS DECISION: Article 1 At the date of this Decision, there is no Community legislation in force which provides for a specific environmental risk assessment of products which is similar to that laid down in Directive 90/220/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 May 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 117, 8. 5. 1990, p. 15.